Mr. Presiding Justice Horton delivered the opinion of the court. It does not appear from the abstract filed in this case that there is any assignment of errors upon or attached to the record. For that reason'this case might be dismissed. (See Rule 12 of this court.) Counsel for defendants in error, in their brief, call attention to the fact that the bill of exceptions is not “ signed and sealed by the judge by whom the same is made.” We can not therefore consider said bill of exceptions. The opinion of the Supreme Court upon this point is conclusive, and has been followed and cited so many times by the Appellate Courts that we do not feel called upon to again cite or review the cases. Farmers’ Trust Co. v. Kimball, 84 Ill. App. 613. The judgment of the Circuit Court is affirmed.